 330 NLRB No. 41NOTICE:  This opinion is subject to formal revision before publication in thebound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Care Initiatives, Inc. d/b/a Dubuque Nursing &Rehab Center and General Drivers and HelpersLocal Union No. 421 affiliated with the Interna-tional Brotherhood of Teamsters, AFLŒCIO.Case 33ŒCAŒ13076November 15, 1999DECISION AND ORDERBY CHAIRMAN TRUESDALE AND MEMBERS FOX ANDLIEBMANPursuant to a charge filed on August 16, 1999, theGeneral Counsel of the National Labor Relations Boardissued a complaint on September 16, 1999, alleging that
the Respondent has violated Section 8(a)(5) and (1) of
the National Labor Relations Act by refusing the Union™s
request to bargain and to furnish information following
the Union™s certification in Case 33ŒRCŒ4373.  (Official
notice is taken of the ﬁrecordﬂ in the representation pro-ceeding as defined in the Board™s Rules and Regulations,Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB343 (1982).)  The Respondent filed an answer admittingin part and denying in part the allegations in the com-plaint.On October 21, 1999, the General Counsel filed a Mo-tion for Summary Judgment.  On October 22, 1999, theBoard issued an order transferring the proceeding to the
Board and a Notice to Show Cause why the motion
should not be granted.  The Respondent filed a response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal to bar-gain and to furnish information, but attacks the validityof the certification on the basis of its disagreement with
the Board™s determination in the representation proceed-ing that the licensed practical nurses are employees andincluded in the bargaining unit.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  Wetherefore find that the Respondent has not raised any
representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).We also find that there are no factual issues warrantinga hearing with respect to the Union™s requests to bargainand for information.  The Respondent admits that by let-ters dated July 19 and August 5, 1999, the Union re-quested the Respondent to furnish it with the followinginformation: a current list of all bargaining unit employ-ees including the employee™s name, address, telephonenumber, department, and date of hire.  The Respondent™sanswer admits that it refused to provide this information,but denies that the information requested is relevant and
necessary for the Union™s role as the exclusive bargain-ing representative of the unit employees.  It is well es-tablished, however, that information concerning theterms and conditions of employment of unit employees is
presumptively relevant and must be furnished on request.
See, e.g., Masonic Hall, 261 NLRB 436, 437 (1982); andMobay Chemical Corp., 233 NLRB 109, 110 (1977).The Respondent has not attempted to rebut the relevanceof the information requested by the Union.Accordingly, we grant the Motion for Summary Judg-ment1 and will order the Respondent to recognize andbargain with the Union and to furnish it the informationrequested.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a Texas corpo-ration, with an office and place of business in Dubuque,Iowa, has been engaged in the business of operating a
nursing home involved in long-term care.During the past calendar year, the Respondent, in con-ducting its business operations, derived gross revenues inexcess of $100,000.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act and a health care institution within the
meaning of the Act, and that the Union is a labor organi-zation within the meaning of Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESA.  The CertificationFollowing the election held February 26, 1999,2 theUnion was certified on July 9, 1999, as the exclusivecollective-bargaining representative of the employees inthe following appropriate unit:All full-time and regular part-time Technical, Serviceand Maintenance employees including non-supervisoryLPN™s, nursing aides, medication aides, dietary aides,                                                       1 The Respondent™s request to dismiss the complaint is therefore de-nied.2 In its answer the Respondent denies that on or about February 26,1999, pursuant to a Stipulated Election Agreement a majority of theunit selected the Union as the exclusive bargaining representative of theemployees.  Because the record in the underlying representation pro-ceeding clearly shows that the election was conducted and a tally ofballots issued and because the Respondent admits the issuance of theBoard™s Certification of Representative, its denial of the conduct of theelection is without merit. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2medical secretary, and housekeeping, maintenance andlaundry workers employed by the Employer at its Du-buque, Iowa facility; but excluding office clerical em-ployees, professional employees, subcontractors, casualand on-call employees, guards and supervisors as de-fined by the Act.The Union continues to be the exclusive representative un-der Section 9(a) of the Act.B.  Refusal to BargainAt all times since July 9, 1999, the Union has re-quested the Respondent to bargain, and, on July 19, andAugust 5, 1999, the Union requested, by letters, the Re-spondent to furnish information.  Since August 9, 1999,the Respondent has failed and refused. We find that thisfailure and refusal constitutes an unlawful refusal to bar-gain in violation of Section 8(a)(5) and (1) of the Act.CONCLUSION OF LAWBy failing and refusing on and after August 9, 1999, tobargain with the Union as the exclusive collective-bargaining representative of employees in the appropriate
unit and to furnish the Union requested information, the
Respondent has engaged in unfair labor practices affect-ing commerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to bargain on request with the Union and, if an
understanding is reached, to embody the understanding
in a signed agreement.  We also shall order the Respon-dent to furnish the Union the information requested.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Care Initiatives, Inc. d/b/a Dubuque Nursing& Rehab Center, Dubuque, Iowa, its officers, agents,
successors, and assigns, shall1.  Cease and desist from(a)  Refusing to bargain with General Drivers andHelpers Local Union No. 421 affiliated with the Interna-tional Brotherhood of Teamsters, AFLŒCIO as the exclu-sive bargaining representative of the employees in thebargaining unit, and refusing to furnish the Union infor-mation that is relevant and necessary to its role as theexclusive bargaining representative of the unit employ-ees.(b)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.  Take the following affirmative action necessary toeffectuate the policies of the Act.(a)  On request, bargain with the Union as the exclu-sive representative of the employees in the followingappropriate unit on terms and conditions of employment,
and if an understanding is reached, embody the under-standing in a signed agreement:All full-time and regular part-time Technical, Serviceand Maintenance employees including non-supervisoryLPN™s, nursing aides, medication aides, dietary aides,medical secretary, and housekeeping, maintenance andlaundry workers employed by the Employer at its Du-buque, Iowa facility; but excluding office clerical em-ployees, professional employees, subcontractors, casualand on-call employees, guards and supervisors as de-fined by the Act.(b)  Furnish the Union the information that it requestedon July 19 and August 5, 1999.(c)  Within 14 days after service by the Region, post atits facility in Dubuque, Iowa, copies of the attached no-tice marked ﬁAppendix.ﬂ3  Copies of the notice, on formsprovided by the Regional Director for Region 33, afterbeing signed by the Respondent™s authorized representa-tive, shall be posted by the Respondent and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted.  Reasonable steps shall be taken by the Respon-dent to ensure that the notices are not altered, defaced, orcovered by any other material.  In the event that, duringthe pendency of these proceedings, the Respondent hasgone out of business or closed the facility involved inthese proceedings, the Respondent shall duplicate and
mail, at its own expense, a copy of the notice to all cur-rent employees and former employees employed by theRespondent at any time since August 9, 1999.(d) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.
   Dated, Washington, D.C.  November 15, 1999John C. Truesdale,                          Chairman                                                       3 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ DUBUQUE NURSING & REHAB CENTER3Sarah M. Fox,                                 MemberWilma B. Liebman,                        Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT refuse to bargain with General Driversand Helpers Local Union No. 421 affiliated with the In-ternational Brotherhood of Teamsters, AFL-CIO, as theexclusive representative of the employees in the bar-gaining unit, and WE WILL NOT refuse to furnish the Un-ion information that is relevant and necessary to its roleas the exclusive bargaining representative of the unitemployees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union and put inwriting and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit:All full-time and regular part-time Technical, Serviceand Maintenance employees including non-supervisoryLPN™s, nursing aides, medication aides, dietary aides,medical secretary, and housekeeping, maintenance andlaundry workers employed by us at our Dubuque, Iowafacility; but excluding office clerical employees, pro-fessional employees, subcontractors, casual and on-callemployees, guards and supervisors as defined by theAct.WE WILL furnish the Union the information it requestedon July 19 and August 5, 1999.CARE INITIATIVES, D/B/A DUBUQUE NURSING &REHAB CENTER